I N THE COURT OF APPEALS OF TENNESSEE

                                        EASTERN SECTI ON
                                                                       FILED
                                                                        October 1, 1997

                                                                       Cecil Crowson, Jr.
                                                                       Appellate C ourt Clerk

J AMES SLYMAN                                  )    HAM LTON COUNTY
                                                       I
                                               )    03A01- 9703- CV- 00094
       Pl a i nt i f f - Appe l l e e          )
                                               )
                                               )
       v.                                      )    HON. SAMUEL H. PAYNE,
                                               )    J UDGE
                                               )
NATI ONAL KNI FE COLLECTORS                    )
ASSOCI ATI ON                                  )
                                               )
       De f e nda nt - Appe l l a nt           )    AFFI RMED AND REMANDED




W LLI AM R. HANNAH OF CHATTANOOGA FOR APPELLANT
 I

ERSKI NE P. MABEE OF CHATTANOOGA FOR APPELLEE




                                        O P I N I O N




                                                                      Godda r d, P. J .




               I n t hi s j ur y c a s e , Na t i ona l Kni f e Col l e c t or s

As s o c i a t i on a ppe a l s a $5000 j udgme nt r e nde r e d a ga i ns t i t i n f a v o r

o f J a me s Sl yma n, r a i s i ng t he f ol l owi ng t wo i s s ue s on a ppe a l ,

n e i t h e r of whi c h que s t i ons t he a mount of t he a wa r d:



               1.     W t he r t he Tr i a l Cour t e r r e d i n f a i l i ng t o
                        he
       h o l d a s a ma t t e r of l a w t ha t pl a i nt i f f c oul d not
       r e c ove r a ga i ns t de f e nda nt f or de f a ma t i on.
                  2.       W t he r t he Tr i a l Cour t e r r e d i n f a i l i ng t o
                            he
        h o l d a s a ma t t e r of l a w t ha t t he 90/ 10 r ul e wa s not
        s e l e c t i ve l y e nf or c e d.



                The c ompl a i nt s o ught da ma ge s a ga i ns t t he As s oc i a t i on
                                                           1
a n d i t s Pr e s i de nt , Bob Ca r gi l l ,                 upon t wo t he or i e s .         The f i r s t

wa s l i b e l , a nd t he s e c ond br e a c h of c ont r a c t .                      The l i be l t he or y

s t e ms f r om a n a l t e r c a t i on be t we e n M . Ca r gi l l a nd M . Sl yma n,
                                                      r                    r

o c c u r r i ng on Se pt e mbe r 25, 1994, whe n M . Ca r gi l l a c c os t e d M .
                                                   r                              r

Sl y ma n wi t h r e ga r d t o M . Sl yma n' s c onve r s a t i on t he da y be f or e
                                 r

wi t h Li s a Br oyl e s , who wa s e mpl oye d by t he As s oc i a t i on a s a n

e d i t o r of i t s ma ga z i ne a nd ma na ge r of i t s mus e um.                          The

c o n v e r s a t i on wi t h M . Br oy l e s c onc e r ne d M . Sl yma n' s be l i e f t h a t
                               s                              r

t h e a d v e r t i s i ng f or a s how be i ng he l d i n Loui s vi l l e , Ke nt uc ky,

wa s i ns uf f i c i e nt .



                As a l r e a dy not e d, M . Ca r gi l l c onf r ont e d M . Sl yma n
                                          r                               r

r e g a r d i ng hi s t r e a t me nt of M . Br oyl e s .
                                          s                                    Thi s r e s ul t e d, a c c or d i n g

t o M . Ca r gi l l , i n hi s be i ng phys i c a l l y a s s a ul t e d by M . Sl yma n ,
     r                                                                       r

a n a c c u s a t i on whi c h M . Sl yma n s t e a df a s t l y de ni e d.
                                r



                Subs e que nt t o t h e c onf r ont a t i on, whi c h oc c ur r e d on

Se p t e mb e r 24, 1994, M . Ca r gi l l , on be ha l f of t he As s oc i a t i on,
                           r

s e n t a l e t t e r t o M . Sl yma n da t e d Oc t obe r 11, 1994, whi c h s t a t e d
                           r

t h e f o l l owi ng:




        1
                M .
                 r    Ca r g i l l   wa s e x o n e r a t e d b y t h e j u r y .

                                                               2
        Du e t o your c ont i nua l r e f us a l t o c ompl y wi t h t he NKCA
        s h ow r ul e t ha t 90% of your me r c ha ndi s e mus t be kni ve s ,
        a n d your phys i c a l a t t a c k on me a t t he r e c e nt Loui s vi l l e
        NKCA Kni f e Show, you wi l l not be a l l owe d t o s e t up a t
        a n y NKCA Shows unt i l f ur t he r not i c e .



                The p r e di c a t e f or t he l i be l s ui t i s t he s t a t e me nt i n

t h e l e t t e r a c c us i ng M . Sl yma n of a phys i c a l a t t a c k.
                                 r                                                      Copi e s of

t h e l e t t e r we r e s e nt t o t he c ha i r ma n of s hows t o be he l d i n

Ci nc i nn a t i , Ohi o, Spr i ngf i e l d, I l l i noi s , a nd Cha t t a nooga .



                Al t hough a l mos t a l l of t he pa r t i e s '        br i e f s a r e di r e c t e d

t o t h e i s s ue of l i be l , we be l i e ve , f or t he r e a s ons he r e i na f t e r

s e t o u t , t he s e c ond i s s ue i s di s pos i t i ve of t hi s a ppe a l .



                W t h r e ga r d t o t he s e c ond i s s ue , t he As s oc i a t i on ha s
                 i

wh a t i s known a s a 90- 10 Rul e , whi c h i s s e t out i n i t s Pol i c i e s

a n d Pr o c e dur e s :



        I I I - 5. 2       De a l e r s ha l l a gr e e t ha t 90% of t he        di s pl a ye d
                           me r c ha ndi s e s ha l l be c ut l e r y or c ut     l er y
                           r e l a t e d ma t e r i a l s . Any e xc e pt i ons   t o t hi s
                           a gr e e me nt mus t ha ve pr i or a ppr ova l         of t he
                           s how c ha i r ma n/ ma na ge r .



                The e vi de nc e i s i n di s put e a s t o whe t he r ot he r

e x h i bi t o r s we r e a l l owe d t o vi ol a t e t hi s Rul e wi t h i mpuni t y, a s

wa s M . Sl yma n unt i l t he c onf r ont a t i on be t we e n hi m a nd M .
      r                                                                    r

Ca r g i l l r e ga r di ng M . Sl yma n' s t r e a t me nt of M . Br oyl e s .
                             r                                  s




                                                    3
                   Al t hough, a s a l r e a dy not e d, t he c ompl a i nt s ought

d a ma ge s f or b r e a c h o f c ont r a c t , t he c a s e wa s t r i e d on t he t he or y

t h a t t h e As s oc i a t i on s e l e c t i ve l y e nf or c e d t he r ul e by pe na l i z i n g

h i m f o r non- c ompl i a nc e , but not ot he r e xhi bi t or s , a nd a l s o on t h e

t h e o r y t ha t be c a us e t he As s oc i a t i on ha d a l l owe d hi m t o vi ol a t e

t he r u l e i n t i me s p a s t he wa s e nt i t l e d t o r e a s ona bl e not i c e t ha t

i n t h e f ut ur e t he r ul e wou l d be e nf or c e d.



                   As a r e s ul t , M . Sl yma n wa s not a bl e t o pa r t i c i pa t e i n
                                      r

t he i r f u t ur e e xhi bi t s h e l d i n Ci nc i nna t i , Spr i ngf i e l d, a nd

Ch a t t a n ooga , f or whi c h he ha d a l r e a dy pa i d a f e e .         Al t hough

u l t i ma t e l y t he f e e wa s r e t ur ne d by M . Ca r gi l l ' s l e t t e r of
                                                     r

Oc t o b e r 11, M . Sl yma n ne ve r t he l e s s c ont e nds he s uf f e r e d da ma g e s
                  r

a s a r e s ul t of be i ng ba r r e d f r om di s pl a yi ng hi s wa r e s , f or whi c h

he s ue s .



                   W f i r s t not e t ha t unde r s i mi l a r c i r c ums t a nc e s t he
                    e

Su p r e me Cour t he l d i n Li ve l y v. Dr a ke , 629 S. W 2d 900 ( Te nn.
                                                             .

1 9 8 2 ) , t ha t a de bt or , whos e i ns t a l l me nt l oa n wa s s e c ur e d by a

d e e d o f t r us t , wa s e nt i t l e d t o a r e a s ona bl e not i c e f r om t he

l e nd e r t ha t t he i r r e gul a r pa yme nt s he r e t of or e a c c e pt e d mus t be

ma d e i n a c c or da nc e wi t h t h e not e e vi de nc i ng t he i nde bt e dne s s

b e f o r e f or e c l os ur e of t he pr ope r t y c oul d be a c c ompl i s he d.         In

r e a c h i n g t hi s c onc l us i on t he Supr e me Cour t s a i d t he f ol l owi ng ( a t

p a g e 9 0 3) :




                                                  4
                 I t i s a l s o s e t t l e d, h owe ve r , t   hat as      a r e s ul t of a
       c o ur s e of de a l i ng be t we e n pa r t i e s ,      t he hol    de r of a n
       i n de bt e dne s s ma y be de e me d t o ha ve           wa i ve d   t he r i ght t o
       a c c e l e r a t e wi t hout gi vi ng pr i or not        i ce t o    t he de bt or of
       h i s i nt e nt i on t o do s o.         As s t a t e d   by t he     Cour t of
       Ap pe a l s :

                   " The r e i s a not h e r t he or y upon whi c h t he
         Ch a nc e l l or ' s de t e r mi na t i on mi ght be s us t a i ne d,
         vi z . :     t he c onduc t of t he pa r t i e s ha s be e n s uc h t ha t
         a n i mpl i e d modi f i c a t i on of t he t e r ms of t he
         a g r e e me nt e xi s t e d, b y whi c h t he de bt or wa s a l l owe d
         t o mi s s p a yme nt s f r om t i me t o t i me , a nd unt i l t he
         c r e di t or ga ve a c t ua l not i c e of hi s i nt e nt t o r e l y on
         t h e ol d t e r ms no de f a ul t a nd f or e c l os ur e c oul d be
         a c c ompl i s he d. "



               The t he or y of s e l e c t i ve e nf or c e me nt a nd l a c k of not i c e

i s d e mo ns t r a t e d by t he f ol l owi ng c ha r ge t o t he j ur y by t he Tr i a l

Co u r t , whi c h wa s not obj e c t e d t o by t he As s oc i a t i on:



               The y a l s o t a ke t he pos i t i on t ha t he i s            t he onl y
       o n e t ha t t he y' ve e ve r a ppl i e d t hi s 90- 10 r ul           e t o.     Now,
       y o u' ve he a r d t he e vi de nc e f r om bot h s i de s .            Now, l a di e s
       a n d ge nt l e me n of t he j ur y, bot h a r e r e s pons i           bl e t o r e a d
       t h e byl a ws , t he r e i s no de f e ns e of l a w t ha t            s a ys you
       h a ve n' t r e a d t he byl a ws or ha ve n' t r e a d t he            r ul e s .  If
       y o u di d, you unde r s t a nd, we ' d ha ve l a ws ui t s             e ve r y da y,
       s a y, " He r e ' s t he c ont r a c t , I di dn' t r e a d i t .       "

               Tha t ' s no e xc us e , you be t t e r r e a d i t i f you j oi n
       s o me or ga ni z a t i on be c a us e you' r e he l d r e s pons i bl e f or
       i t unde r t he l a w, but bot h s i de s a r e r e s pons i bl e , he ' s
       r e s pons i bl e t o r e a d t ha t a nd s o i s t he c or por a t i on.

                Now, t he c or por a t i on ha s a r i ght t o e nf or c e t ha t
       r u l e , t he y c a n' t e nf or c e i t s e l e c t i ve l y, t ha t ' s a ga i ns t
       o n e i ndi vi dua l a nd no ot he r s .        I f t he y' ve a ppl i e d t hi s
       r u l e t o e ve r ybody c on s i s t e nt l y, t he n t he y' r e e nt i t l e d
       t o t e l l hi m he c a n pa c k hi s t e nt a nd go, he ha s n' t
       c o mpl i e d.     I f t he y ha ve n' t , you buy t he i r t he or y he ' s
       t h e onl y one t he y' ve a ppl i e d i t t o, t ha t ' s s e l e c t i ve .
       An d i f you l e t t ha t r ul e be vi ol a t e d ove r a s e r i e s of
       t i me s , t ha t ' s c ons i de r e d a wa i ve r a nd t he onl y wa y you
       c a n r e i ns t i t ut e t he r ul e i s t o not i f y a l l , " Look, we
       h a ve n' t e nf or c e d t hi s r ul e , i t ha s n' t be e n i n e f f e c t ,
       we ' r e goi ng t o gi ve e ve r ybody one mont h t o ge t your s e l f



                                                  5
       b a c k i n s h a pe , a f t e r t ha t we ' l l e nf or c e t hi s r ul e . "   If
       t h e y do t ha t , t he y c a n e nf or c e i t .

                The y ma y not ha ve wa i ve d t he r ul e a t a l l , i t ' s
       s o me t hi ng you ha ve t o de c i de , I ' m gi vi ng you wha t you
       h a ve t o do.




               Addi t i ona l l y, t he j ur y ha d s ome que s t i ons r e ga r di ng

t h i s t h e or y, a s s hown by t he c ol l oquy oc c ur r i ng a f t e r t he j ur y

h a d d e l i be r a t e d f or a pe r i od of t i me :



                A J URY M BER: Al s o you ha d i n your i ns t r uc t i on
                          EM
       s o me t hi ng a bout t he s e l e c t i ve e nf or c e me nt of a r ul e
       wh i c h a l mos t i s l i ke a not he r i s s ue .

               THE COURT: I t i s , t h e r e a r e t wo t he or i e s of
       r e c ove r y, you' r e r i ght . You c a n - -

               A J URY M BER: I n ot he r wor ds , i f i t ' s not l i be l - -
                        EM

                 THE COURT: I f you f i nd i t - - i f you f ound i t wa s
       s e l e c t i ve e nf or c e me nt , t he r e c oul d be r e c ove r y on t ha t .

              A J URY M BER: Doe s a nybody wa nt t o a s k que s t i ons
                         EM
       a b out t ha t be c a us e I gue s s we j us t t hought t ha t f i r s t
       we ha d t o d e c i de i f t he r e wa s a l i be l .

              THE COURT: Tha t ' s a good a ppr oa c h, you c a n t a ke i t
       t ha t wa y - -

               A J URY M BER: But t he r e a r e t wo s e pa r a t e i s s ue s ?
                        EM

                 THE COURT: Re me mbe r , on s e l e c t i ve e nf or c e me nt t he y
       h a ve byl a ws a nd t ha t ' s whe r e t he 90- 10 r ul e wa s
       e n t e r e d. W t I ' m t e l l i ng you, bot h s i de s a r e c ha r ge d
                       ha
       wi t h t he r e a di ng of t ha t , be i ng a wa r e .   W t he r t he y
                                                                  he
       d i d i t or not , t ha t ' s no e xc us e t o s a y, " I di dn' t know
       a b out i t . " And i f t h e y ha ve be e n s ys t e ma t i c a l l y
       wa r ni ng o t he r p e opl e a l l t hi s t i me a nd t e l l i ng t he m,
       " Ge t i n l i ne , ge t i n l i ne , " i f t he y don' t ' t he y c a n put
       h i m out , he ha s t o go.

                 W r e t he pr obl e m i s i
                   he                              f t he y ha ve n' t be e n doi ng
       t h a t , i f t he y ha dn' t be e n t      e l l i ng ot he r pe opl e , " Ge t i n
       l i ne , " a nd s udde nl y j us t pi       c ke d on hi m, t he n t ha t ' s
       s e l e c t i ve e nf or c e me nt a nd t   he n i n t ha t s e ns e t he y woul d

                                                   6
b e wa i vi ng t he 90- 10 r ul e , a nd t he onl y wa y t he y c oul d
e n f or c e i t , t he n t he y woul d ha ve t o s e nd out s ome t hi ng
t e l l i ng e ve r ybody, " Look, t he 90- 10 r ul e i s i n t he r e ,
we ' ve be e n i gnor i ng i t l o t he s e ma ny ye a r s . As of s uc h
a n d s uc h a da t e you a l l a r e out of he r e . " You a l l ha ve
t o de c i de i f t he y' ve be e n doi ng i t t o e ve r ybody e l s e .
I f t he y do, t he y ha ve a r i ght .

        A J URY M BER: Le t me poi nt out wha t one j ur or ha s
                    EM
s a i d, t he 90- 10 r ul e doe s n' t ha ve i n i t t he puni s hme nt
o f ba ni s hi ng hi m f r om t he s hows , t ha t t he 90- 10 r ul e
s a ys t he pe r s on ma y be a s ke d t o r e move t he of f e ndi ng
me r c ha ndi s e , but i t s a ys - -

       A J URY M BER: Ca n I a s k a que s t i on?
                EM

        THE COURT: I f t he y a s ke d you t i me a nd t i me a ga i n,
t h e y ha ve a r i ght t o put you out , t he y don' t ha ve t o
k e e p t a ki ng you out .

       A J URY M BER: The s e l e c t i ve e nf or c e me nt ha s t o do
                    EM
wi t h j us t wa r ni ngs , i f t he y a r e ma ki ng s i mpl e wa r ni ng
b u t ne ve r a c t ua l l y - -

         THE COURT: I f e v e r ybody e l s e got i n l i ne , wha t
e l s e woul d you do? The i r t he or y i s e ve r ybody e l s e ha s
t o g e t i n l i ne , t hi s guy di dn' t ge t i n l i ne , we c a n' t
p u ni s h t he m f or t ha t i f you be l i e ve t ha t .   Now, t ha t ' s
a que s t i on of f a c t a ga i n whe t he r or not t ha t wa s done .
He s a ys i t wa s n' t , t h e i r s i de s a i d no - - ye s , i t wa s .

         You' ve he a r d bot h s i de s ,     you ha ve t o de c i de
wh e t he r t he y' ve be e n don' t i t       a l l a l ong.     Li ke I wa s
s a yi ng, you c a n' t s pe e d, you         onl y a r r e s t s pe e de r s , not
e v e r ybody e l s e .  I f t he y t e l l    t he s e pe opl e s l ow down,
t h e y a l l s l ow down, t he n you         don' t a r r e s t t he m, you
o n l y ge t t he guy who doe s n' t .           Tha t ma ke a ny s e ns e ?

        A J URY   M BER: The t hi ng we ' ve be e n wr e s t l i ng
                    EM
wi t h, a s h e   s a i d e a r l i e r , t h e puni s hme nt wa s t ha t t he y
wo ul d ha ve t   o pa r e down t o t he 90- 10 r ul e , i t ' s not you
c a n' t s how,   f ut ur e s hows .

        THE COURT: The y ha ve a r i ght , i f t he y ha ve a 90- 10
r u l e you ha ve t o ha ve 90 pe r c e nt c ut l e r y, he doe s n' t ,
t h e y ha ve a r i ght t o s a y, " You c a nnot s how, pe r i od, you
c a n pa c k your t e nt a n d go. " The r ul e woul dn' t be a ny
g o od i f i t di dn' t .

       M M
        R. ABEE: t he y c a n' t s e l e c t i ve l y - -

        THE COURT: The y c a n' t s e l e c t i ve l y.    I t hought I
ma de t ha t poi nt , t h e y c a n' t j us t pi c k hi m.     Tha t ' s t he
b i g a r gume nt i n t he c a s e , t he y s a i d, " Sur e , we ' ve done

                                        7
         i t , we ' ve done i t wi t h e ve r ybody e l s e . " You r e me mbe r ,
         I t hi nk, s ome o f t he t e s t i mony, I c a n' t r e c a l l i t a l l ,
         y o u ha ve t o r e c a l l , " W di dn' t you ki c k e ve r ybody e l s e
                                          hy
         out ? "

                  " The ot he r guys e i t he r got i n l i ne or qui t or
         s o me t hi ng. " You a l l ha ve t o r e me mbe r wha t t he y s a i d.



                     W c onc l ude t ha t t he r e i s ma t e r i a l e vi de nc e t o s uppo r t
                      e

t h e a l t e r na t e t he or i e s o f M . Sl yma n, a nd be c a us e t he y we r e t r i e d
                                          r

b y i mp l i e d c ons e nt , whi c h i s a ppr opr i a t e unde r Rul e 15. 02 of t h e

Te n n e s s e e Rul e s of Ci vi l Pr oc e dur e , a nd be c a us e t he j ur y r e t ur n e d
                                                                    2
a g e n e r a l ve r di c t , T. C. A. 20- 9- 503,                      t he e f f e c t of whi c h wa s t o

d e c i d e e a c h i s s ue i n f a vor of t he Pl a i nt i f f i f s uppor t e d by

ma t e r i a l e vi de nc e , Ge ne r a l M or s Cor por a t i on v. Dods on, 4 7
                                           ot

Te n n . Ap p. 438, 338 S. W 2d 655 ( 1960) ; Rur a l Educ a t i ona l
                            .

As s o c i a t i on v. Bus h, 42 Te nn. App. 34, 298 S. W 2d 761 ( 1957) , t h e
                                                         .

v e r d i c t of t he j ur y a nd t he j udgme nt e nt e r e d t he r e on mus t be

s u s t a i n e d.



                     I n c onc l us i on, we poi nt out t ha t we ha ve not ove r l ook e d

t h e c o n t e nt i on i n t he As s oc i a t i on' s br i e f t ha t no wa i ve r oc c ur r e d

b e c a us e t he e l e me nt s n e c e s s a r y f or s uc h ha ve not be e n

e s t a b l i s he d:



                  A wa i ve r i s t he vol unt a r y r e l i nqui s hme nt of a
         k n own r i ght .    Ba i r d v. Fi de l i t y- Phoe ni x Fi r e I ns . Co. ,
         1 7 8 Te nn. 653, 162 S. W 2d 384, 389 ( 1942) ; St ova l l of
                                         .
         Ch a t t a nooga v. Cunni ngha m, 890 S. W 2d 442, 444
                                                           .
         ( Te nn. App. 1994) .       The wa i ve r of a c ont r a c t ua l r i ght


         2
                     20 - 9- 50 3.      Sc ope of ge ne r al ve r di c t . - - A g e n e r a l v e r d i c t , a l t h o u g h
i t ma y n o t i n t e r ms a n s we r e v e r y i s s u e j o i n e d , i s n e v e r t h e l e s s h e l d t o e mb r a c e
e v e r y i s s u e , u n l e s s e x c e p t i o n i s t a k e n a t t h e t e r m a t wh i c h t h e v e r d i c t i s
r e nde r e d.

                                                              8
         mu s t be c l e a r a nd une qui voc a l .    Pa t t e n v. Be a r de n, 8
F.3d 343, 346 ( 6t h Ci r . 1993) [ c opy a t t a c he d] .        The r e
         c a n be no wa i ve r unl e s s i t wa s a n i nt e nt i ona l , e xpr e s s
         a c t or one pa r t y s o a c t e d a s t o mi s l e a d t he ot he r .
         Tr ot l i nge r v . Ea s t Tn. V. & Gr . Co. , 79 Te nn. ( 11 Le a )
         5 3 3, 538 ( 1883) .      I n or de r t o c ons t i t ut e a wa i ve r of a
         c o ndi t i on of a c ont r a c t , t he r e mus t be c ons i de r a t i on or
         e s t oppe l .  Bokor v. Hol de r , 722 S. W 2d 676, 680
                                                            .
         ( Te nn. App. 1986) ; M   oor e v. Na s hvi l l e Uni on St oc kya r ds ,
         6 9 Te nn. 638, 90 S. W 2d 524, 527 ( Te nn. 1936) .
                                      .



                The s e , o f c our s e , a r e a l l e l e me nt s of c l a s s i c l e ga l

wa i v e r .   Howe ve r , we be l i e ve t he wor d " wa i ve r " i n Li ve l y i s no t

u s e d i n t hi s s e ns e , but r a t he r i n t he s e ns e of a c qui e s c e nc e ,

wh i c h i s a l s o o c c ur r e d i n t he c a s e a t ba r .



                For t he f or e goi n g r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of t he

j u d g me n t a nd c os t s be l ow.    Cos t s of a ppe a l a r e a dj udge d a ga i ns t

t h e As s oc i a t i on a nd i t s s ur e t y.



                                              _______________________________
                                              Hous t on M Godda r d, P. J .
                                                         .


CONCUR:



_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



         ( Not Pa r t i c i pa t i ng)
Ch a r l e s D. Sus a no, J r . , J .




                                                  9